       Case 2:20-cv-00114-CLM Document 85 Filed 03/22/21 Page 1 of 15                   FILED
                                                                               2021 Mar-22 PM 02:38
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

ANDREW EDWARDS,                        )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )        Case No. 2:20-CV-00114-CLM
                                       )
MED-TRANS CORPORATION,                 )
et al.,                                )
                                       )
      Defendants.                      )

                         MEMORANDUM OPINION

      Air-ambulance service Med-Trans Corporation charged Andrew Edwards

about $50,000 for flying him from Chattanooga to Birmingham. Edwards—who was

in a medically induced coma—argues that he did not agree to pay for the flight, so

he owes Med-Trans nothing.

      But Edwards hasn’t sued Med-Trans to determine whether he owes the

money. At least not here. Edwards instead sues Med-Trans’s third-party debt

collector under the Fair Debt Collections Practice Act (“FDCPA”) for telling credit

reporting agencies that Edwards owed Med-Trans about $50,000. Edwards also sues

four Defendants—Med-Trans, the debt collector, and two credit reporting

agencies—under the Fair Credit Reporting Act (“FCRA”) for reporting that Edwards

owed Med-Trans about $50,000, then failing to conduct an investigation that would

have proved Edwards had not contracted with Med-Trans. In other words, all of
        Case 2:20-cv-00114-CLM Document 85 Filed 03/22/21 Page 2 of 15




Edwards’ claims depend on the legal conclusion that there is no contract between

Edwards and Med-Trans—a conclusion that Edwards does not ask the court to make.

       Edwards has amended his complaint four times. For the reasons stated within,

the court DISMISSES Edwards’s fourth amended complaint with prejudice.

                        STATEMENT OF THE FACTS

       A. The Transport

       Edwards suffered a heart attack while in Chattanooga, and he was promptly

taken to Erlanger Hospital in Chattanooga. Doctors there stabilized Edwards and put

him into a medically induced coma. With Edwards stable, the doctors decided to fly

Edwards to Birmingham so that he could be treated by his regular physician.

       Edwards was either unconscious or semi-conscious when the decision to

transport was made. Either way, the parties agree that Edwards could not make the

decision. So Edwards’s mother signed the authorization to have Med-Trans fly her

son to Birmingham. Edwards alleges that Med-Trans did not disclose the cost of the

flight at the time, and no one agreed at the time that Edwards would have to pay for

the flight.

       B. The Bill

       Once Edwards started to recover, Med-Trans sent him an authorization form

that would allow Med-Trans to bill Edwards’s insurance company, Blue Cross Blue

Shield (“Blue Cross”), for the flight. The form contained the following language:
       Case 2:20-cv-00114-CLM Document 85 Filed 03/22/21 Page 3 of 15




      I understand that I am financially responsible for the billed charges for
      the services provided to patient by Med-Trans Corporation, regardless
      of my insurance coverage and in some cases may be responsible for an
      amount in addition to that which is paid by my insurance, such as co-
      pay, co-insurance, deductible and any remaining balance.

As he filled out the form, Edwards underlined this section and added “…subject to

fair and reasonable charges.” Edwards then signed the form.

      Sometime later, Med-Trans told Edwards that it was claiming $57,616.07

from Blue Cross. Blue Cross told Edwards that Blue Cross owed Med-Trans

$14,009.30 and Edwards owed $2,582.00 as co-pay plus deductible. Med-Trans then

told Edwards that he owed Med-Trans the remaining $46,188.77.

      C. The Dispute

      Both Edwards and Med-Trans unsuccessfully appealed Blue Cross’s decision.

Blue Cross told Edwards that its determination aligned with national averages for

such services ($14,009.03) to cover costs and profit for medical transport.

      Edwards and Med-Trans then tried to resolve the issue between themselves.

Those talks failed.

      Edwards then disputed the charged amount and asked Med-Trans to justify it.

(Edwards alleges that Med-Trans previously told him that it would have accepted

Blue Cross’s $14,009.30 as full payment if Edwards had not crossed state lines.)

Med-Trans ultimately denied Edwards’s appeal.
        Case 2:20-cv-00114-CLM Document 85 Filed 03/22/21 Page 4 of 15




      D. Debt Collection

      About two months later, Med-Trans hired Wakefield & Associates, Inc. to

collect from Edwards. Wakefield sent Edwards a notice that he owed the outstanding

balance plus interest, roughly $50,000. Edwards offered to pay $11,000.00 to resolve

the dispute. Wakefield rejected Edwards’s offer and gave a counteroffer, which

Edwards rejected. Further talks proved futile.

      Finally, Edwards told Wakefield that he was still working with Med-Trans to

resolve the dispute, so Wakefield should not report any alleged debt to credit

reporting agencies (“CRAs”). Edwards said that if Wakefield had notified the CRAs,

Wakefield should revoke the notice and notify Edwards of the revocation.

      Edwards never communicated with Med-Trans or Wakefield again.

      E. Credit Reports

      More than a year later, Edwards was denied a loan because of reporting that

he had an open account in collections for $52,073.00. Edwards alleges that this was

the first he learned of the credit reporting.

      So Edwards obtained a copy of his credit report. On it, TransUnion and

Experian were reporting the alleged debt. Equifax was not. Edwards promptly

disputed the alleged debt with TransUnion and Experian. He argued that there was

no debt for three reasons: (1) there was no written contract or agreement; (2) there
         Case 2:20-cv-00114-CLM Document 85 Filed 03/22/21 Page 5 of 15




was no agreed upon amount of the initial alleged debt; and (3) there were no agreed

upon terms. Both CRAs rejected Edwards’s dispute. TransUnion sent Edwards a

letter that verified the debt as accurate and said that Wakefield had put the account

into collection, with a balance of $53,072.00.

        Edwards has since been denied loans and charged higher interest rates, which

Edwards attributes to the CRAs reporting the amount claimed by Wakefield.

                                   STANDARD OF REVIEW

        Because this is a Rule 12 motion, the court accepts the allegations in Edwards’

complaint as true and construes them in the light most favorable to Edwards. Lanfear

v. Home Depot, Inc., 697 F.3d 1267, 1275 (11th Cir. 2012). The ultimate question is

whether all of Edwards’ allegations, when accepted as true, “plausibly give rise to

an entitlement of relief.” Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). If the facts

as pleaded could entitle Edwards to relief, then the court must deny Defendants’

motion to dismiss. If, however, the court accepts all of Edwards’ pleaded facts as

true, and Edwards still would not be entitled to relief, then the court must grant the

motion. Only the complaint, attachments to the complaint, and briefs are to be

considered.1




1
 Edwards’s motion to partially strike (doc. 66) is moot because the court did not consider the attachments to
Defendant Med-Trans motion in this decision.
       Case 2:20-cv-00114-CLM Document 85 Filed 03/22/21 Page 6 of 15




                                    ANALYSIS

      Edwards puts the cart before the horse—i.e., Edwards wants to prove that

Defendants illegally reported and attempted to collect a non-existent debt before

Edwards legally establishes that the debt does not exist. That flaw alone requires the

court to dismiss six of Edwards’s seven counts.

I. Fair Credit Reporting Act Claims (Counts 2-7)

      Edwards pleads six counts under the FCRA:

      • Counts 2-3: Trans Union and Experian negligently and willfully
        included inaccurate information in Edwards’s credit report, in
        violation of 15 U.S.C. § 1681e;

      • Counts 4-5: Trans Union and Experian negligently and willfully
        failed to conduct a reasonable investigation after Edwards filed a
        dispute, in violation of 15 U.S.C. § 1681i; and,

      • Counts 6-7: Med-Trans and Wakefield negligently and willfully
        failed to conduct a reasonable investigation after Edwards filed a
        dispute with Trans Union and Experian, in violation of 15 U.S.C. §
        1681s-2(b).

Doc. 53, ¶¶ 59-102. While Edwards’s counts fall under three distinct provisions of

§ 1681, each count requires Edwards to present “evidence tending to show that a

credit reporting agency prepared a report containing ‘inaccurate’ information.”

Batterman v. BR Carroll Glenridge, LLC, 829 F. App’x 478, 481 (11th Cir. 2020)

(quoting Cahlin v. General Motors Acceptance Corp., 936 F.2d 1151, 1156 (11th
       Case 2:20-cv-00114-CLM Document 85 Filed 03/22/21 Page 7 of 15




Cir. 1991)). If Edwards fails to plead facts that would prove the information in his

report was “inaccurate,” then “he, as a matter of law, has not established a violation

of the FCRA.” Id.

      Edwards doesn’t allege that Defendants reported or tried to collect an

“inaccurate” amount of debt. He alleges that “[t]here was no ‘debt’; [t]here was no

written contract or agreement.” Doc. 53, ¶62. The Eleventh Circuit’s recent decision

in Batterman shows why the difference between pleading ‘inaccurate amount’ and

‘no contract’ is fatal to Edwards’s FCRA claims.

   A. The Batterman decision

      Jared Batterman rented an apartment from BR Carroll. Batterman’s lease said

that Batterman was not responsible for any Act of God or catastrophic event that

made the apartment uninhabitable. Batterman told BR Carroll that he was leaving

the apartment early because the apartment had flooded and BR Carroll failed to

remediate the resulting problems (e.g., mold).

      BR Carroll acknowledged Batterman’s notice but claimed that Batterman

owed $2,816 for early termination damages. Batterman didn’t pay, so BR Carroll

hired IQ Data to collect the money. Both BR Carroll and IQ Data reported the unpaid

money to CRAs, and Equifax and TransUnion included the delinquency on

Batterman’s credit report.

      When Batterman found out, he told Equifax and TransUnion that the reporting
        Case 2:20-cv-00114-CLM Document 85 Filed 03/22/21 Page 8 of 15




was false and asked the CRAs to investigate. When Batterman started having credit-

related issues, he sued BR Carroll, IQ Data, and both CRAs. Like Edwards here,

Batterman claimed that (a) the CRA Defendants negligently and willfully violated

the FCRA by allowing inaccurate information to be included in his credit report and

(b) all Defendants negligently and willfully violated the CRA by failing to conduct

an investigation that would have led to the removal of inaccurate information. See

Batterman, 829 Fed. App’x at 479-80.

      The district court granted the Defendants’ Rule 12(c) motion for a judgment

on the pleadings. The Eleventh Circuit affirmed. Because every word of the Circuit’s

reasoning is on-point here, the court quotes it entirely:

      We conclude from the record that the district court properly granted
      Appellees’ motion for judgment on the pleadings because Batterman’s
      complaint does not allege that the reported debt is inaccurate as to the
      amount. His complaint focuses on the inclusion of the liquidated
      damages on his credit reports and his allegation that he does not owe
      liquidated damages to BR Carroll. The report of the liquidated damages
      is not a factual inaccuracy; rather, it is a contractual dispute. Such
      contractual disputes require resolution by a court of law, not a credit
      reporting agency. Batterman’s claims are not that the Appellees
      reported any factually incorrect information in his credit report, but
      rather, that they failed to accept his interpretation that he lawfully
      terminated the lease due to its uninhabitability. Unfortunately, the lease
      is silent regarding who determines whether an apartment is
      uninhabitable and any consequences on the tenant’s responsibility for
      liquidated damages. The Appellees could not have addressed issues
      related to the amount of the debt until the legal issues surrounding the
      lease were resolved first.

      We conclude that Batterman’s complaint concerns a contractual dispute
       Case 2:20-cv-00114-CLM Document 85 Filed 03/22/21 Page 9 of 15




      that requires resolution by a court of law, not a credit reporting agency.
      As such, the complaint does not allege a factual inaccuracy in the credit
      reports and does not contain allegations sufficient to raise a right to
      relief on Batterman’s FCRA claims. Accordingly, for the
      aforementioned reasons, we affirm the district court’s order granting
      the Appellees’ motion for judgment on the pleadings.

Id. at 481-482. For those who gloss over block quotes, the Court held that because

Batterman challenged BR Carroll’s reading of the contract, rather than the amount

he reportedly owed under the contract, he had not pleaded a viable FCRA claim.

      2. Application to this Case

      This case is just like Batterman. Like Batterman, Edwards does not allege that

the reported amount is inaccurate; he alleges that he is not contractually obligated to

pay it. Like Batterman, Edwards sued the party claiming the debt, the debt collector,

and two CRAs. And Edwards pleads the same FCRA claims as Batterman. So the

court must reach the same result that the Circuit Court did in Batterman: Edwards’s

“complaint concerns a contractual dispute that requires resolution by a court of law,

not a credit reporting agency. As such, the complaint does not allege a factual

inaccuracy in the credit reports and does not contain allegations sufficient to raise a

right to relief on [Edwards’s] FCRA claims.” Id.

      So the court will dismiss Counts 2-7 of Edwards’s fourth amended complaint.

Because Edwards has had five chances to plead these claims, the dismissal will be

with prejudice.
          Case 2:20-cv-00114-CLM Document 85 Filed 03/22/21 Page 10 of 15




II.      Fair Debt Collection Practice Act (Count 1)

         That leaves only Count I, in which Edwards alleges that Wakefield falsely

reported to the CRAs that Edwards owed Med-Trans $46,188 plus interest. See Doc.

53, ¶¶ 53-58. As he did in Counts 2-7, Edwards alleges that “[t]here was no ‘debt’;

[t]here was no contract or agreement between Edwards and Med-Trans.” Doc. 53,

¶56. But the court needn’t decide whether Edwards’s pleading of “no debt” is fatal

to his claim of an unfair debt collection because the claim is time barred.2

         A. The Pleaded Claim

         Plaintiffs must file FDCPA claims “within one year from the date on which

the violation occurs.” 15 U.S.C. § 1692k(d). The Supreme Court recently affirmed

that the statute means what it says: the Plaintiff must file his complaint “within one

year of the alleged FDCPA violation,” not within one year of discovering the

violation. Rotiske v. Klemm, 140 S. Ct. 355, 360-61 (2019). So the court must

determine two things: (1) what event constitutes the alleged violation, and (2) did

Edwards file his complaint within one year of that event.

         Edwards alleges the following in Count 1:

         54.      Defendant Wakefield reported to Defendants Experian and TransUnion
2
  Edwards pleaded in Count 1 that “the alleged ‘debt’ owed by Edwards to Med-Trans did not and does not satisfy
the definition of ‘debt’ as defined by the Fair Collections Practices Act (doc. 53, ¶ 55), even though “section 1692e
makes the existence of a ‘debt’ a threshold requirement for this section’s applicability.” Hawthorne v. Mac Adjustment,
140 F.3d 1367, 1371 (11th Cir. 1998)). Wakefield has preserved the argument that Edward’s disavowal of a statutory
‘debt’ is another ground for dismissal. Doc. 55 at 5-7.
       Case 2:20-cv-00114-CLM Document 85 Filed 03/22/21 Page 11 of 15




             credit information that Edwards owes a ‘debt’ to Med-Trans, to-wit

             Edwards had an open account in the amount of $46,188.00 that was
             in collections with interest accruing at 6% per year.

      55.    Defendant Wakefield knew that such information was false. The
             alleged ‘debt’ owed by Edwards to Med-Trans did not and does not
             satisfy the definition of ‘debt’ as defined by the Fair Collections
             Practices Act.

      56.    There was no ‘debt.’ There was no written contract or agreement
             between Edwards and Med-Trans. There was no agreed upon
             amount of the initial alleged debt; there was no agreed upon terms
             of repayment of the alleged debt, i.e. no deadline when the debt was
             to be paid, no date each month for a monthly payment, nor amount;
             no interest rate and no penalties for a ‘late’ payment.

      57.    Defendant Wakefield was aware of these facts and despite this
             knowledge, falsely reported that Edwards owed such debt, while
             intentionally omitting the facts set forth above.

Doc. 53, ¶¶ 54-57. Based on this pleading, the alleged FDCPA violation occurred

when Wakefield reported to Experian and TransUnion that Edwards owed Med-

Trans $46,188, with interest accruing at 6%. Id. ¶ 54.

      While Edwards does not plead the date, it is apparent from the face of the

complaint that Wakefield reported the $46,188 debt amount before January 23,

2018—i.e., two-plus years before Edwards filed his original complaint on January

23, 2020. See Doc. 1. Edwards alleges that Med-Trans hired Wakefield to collect the

$46,188 debt on January 10, 2018 (doc. 53, ¶ 35) and that Wakefield told Edwards

on January 22, 2018 that interest had caused his balance to increase to $48,398.23
       Case 2:20-cv-00114-CLM Document 85 Filed 03/22/21 Page 12 of 15




(doc. 35, ¶ 36). That means that Wakefield must have informed the CRAs that

“Edwards had an open account in the amount of $46,188.00” (doc. 53, ¶ 54)

sometime between January 10 and January 22, 2018.

      Rather than dispute this timeframe in his opposition brief, Edwards claims

that he “isn’t in a position to know when Wakefield first reported the alleged debt to

any credit reporting agency.” Doc. 62 at 10. Edwards’s statement is odd, as Edwards

pleaded that he could prove that the reporting happened around January 10, 2018, in

all four of his previous complaints. See Docs. 1, ¶39; 23, ¶39; 24, ¶39; 30, ¶39.

Here’s how Edwards pleaded the timing in his third amended complaint:

      38.    On or about January 10, 2018, Wakefield was hired / retained by
             Med-Trans to collect on the alleged debt.

      39.    On or about January 10, 2018, Med-Trans and Wakefield (as
             an agent for Med-Trans) reported to Trans Union [sic] and
             Experian that Edwards had an open account in the amount
             of $46,188.00 that was in collections.

      40.    Edwards was not notified of such reporting.

      41.    On January 22, 2018, Edwards received correspondence from
             Wakefield, who had been retained as an agent for Med-Trans, to
             collect on the alleged outstanding balance. In addition to the
             alleged outstanding balance, the notice also claimed an amount
             of $2,209.46 as interest accruing at 6% per year.

Doc. 30, ¶¶ 38-41 (emphasis added). Edwards omitted the January 10, 2018 date in

his fourth amended complaint after Wakefield moved to dismiss Edwards’s third

amended complaint because January 10, 2018 was more than two years before
       Case 2:20-cv-00114-CLM Document 85 Filed 03/22/21 Page 13 of 15




Edwards filed his original complaint—meaning that the one-year statute of

limitation barred his claim. Doc. 47 at 7-8.

      Because Edwards did not re-plead the January 10th date in the operative

(fourth amended) complaint, the court cannot consider it. But for the reasons already

stated, it is still apparent from the face of the fourth amended complaint that

Wakefield reported the debt to the CRAs sometime between January 10 and January

22, 2018. Because that timeframe ends more than two years before Edwards filed

his original complaint, Count 1 is due to be dismissed as time barred.

      B. The May 2019 Update

      Edwards says in his opposition brief that “Wakefield’s reporting of the alleged

debt and its non-existent terms occurred on at least two occasions.” Doc. 62 at 9.

The first occasion is the January 2018 report discussed above. Id. Edwards says that

a second report must have occurred because “it was noted on the June 15, 2019

correspondence the Plaintiff received from TransUnion that the credit report had

been ‘updated’ on May 13, 2019, indicating that Wakefield had updated its reporting

to show the current balance of the alleged debt.” Id.

      Edwards argues that the court can split these two occurrences into two distinct

FDCPA claims; dismiss as time barred the claim that arises from Wakefield’s

January 2018 reporting; and allow discovery on the claim based on the May 2019

update to the TransUnion report. Doc. 62 at 10 (citing Kaplan v. Assetcare, Inc., 88
       Case 2:20-cv-00114-CLM Document 85 Filed 03/22/21 Page 14 of 15




F. Supp. 2d 1355, 1360 (S.D. Fla. 2000)).

      Even if the court could split claims, it wouldn’t help Edwards for two reasons.

First, Edwards does not allege in Count 1 that Wakefield violated the FDCPA by

updating the debt amount in May 2019. The only violation that Edwards alleges is

the reporting of the $46,188 debt in January 2018:

      54.   Defendant Wakefield reported to Defendants Experian and TransUnion
            credit information that Edwards owes a ‘debt’ to Med-Trans, to-wit
            Edwards had an open account in the amount of $46,188.00 that was in
            collections with interest accruing at 6% per year.

      55.   Defendant Wakefield knew that such information was false. The
            alleged ‘debt’ owed by Edwards to Med-Trans did not and does not
            satisfy the definition of ‘debt’ as defined by the Fair Collections
            Practices Act.

Doc. 53, ¶¶ 54-55. Second, Edwards does not plead facts that would show that

Wakefield updated TransUnion’s report in May 2019. Edwards’s complaint alleges

that a letter written by TransUnion to Edwards in June 2019 showed “that there was

a claimed balance of $53,073.00 and that entry on his credit report had been updated

on May 13, 2019.” Doc. 53, ¶ 50. These pleaded facts do not attribute the May 2019

update to Wakefield.

      The court must judge the complaint as pleaded; Edwards cannot use his brief

in opposition to amend it. See Rosenberg v. Gould, 554 F.3d 962, 967 (11th Cir.

2009). Nor will the court allow Edwards to amend his complaint for a fifth time to

include this new theory—especially when Edwards knew that Wakefield would raise
       Case 2:20-cv-00114-CLM Document 85 Filed 03/22/21 Page 15 of 15




the statute of limitation defense because it had done so before. See Foman v. Davis,

371 U.S. 178, 182 (1962) (“Repeated failure to cure deficiencies by amendments

previously allowed” is sufficient reason to dismiss a complaint); Crooked Creek

Props. v. Ensley, 660 F. App’x 719, 722 (11th Cir. 2016) (affirming the district

court’s decision not to allow Plaintiff a sixth opportunity to amend).

                                        ***

      The court will dismiss Count 1 because it is time barred. Because Edwards

has pleaded his FDCPA claim five times, the dismissal will be with prejudice.

                                  CONCLUSION

      For these reasons, the court will DISMISS Edwards’s fourth amended

complaint with prejudice. The court will enter a separate order to this effect.

      DONE this 22nd day of March 2021.


                                       _________________________________
                                       COREY L. MAZE
                                       UNITED STATES DISTRICT JUDGE
